Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The file wrapper includes an Examiner Interview Summary Record dated 12/01/2022 which is in error. Please disregard this Examiner Interview Summary Record.

Election/Restrictions
Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites: “and the second end of the second coating portion is closer to the first coating portion than the second end of the second coating portion is.”
	It is not clear how the second end of the coating portion can be closer to the first coating portion relative to the second end of the coating portion. Stated differently, it is not clear how the second end of the coating portion can be closer to the first coating portion relative to itself, because the second end of the second coating portion is a certain distance from the first coating portion. The claim compares a first distance (the second end of the coating portion and the first coating portion) to a second distance (the second end of the coating portion and the first coating portion), therefore the first distance is equal to the second distance.  Accordingly, it is not clear how the second end of the second coating portion is closer to the first coating portion than the second end of the second coating portion is.
	The Abstract recites: “and the first end of the second coating portion is closer to the first coating portion than the second end of the second coating portion is.”  Emphasis added.
	In order to expedite prosecution, claim 1 is construed as such in view of the Abstract.

	All claims which depend from claim 1 are rejected under 112 by virtue of depending from a rejected parent claim.

Claim 6 recites:  The cover window of claim 5, wherein the third coating portion has a same thickness as a thickness of the second sub-portion.
However, claim 5 recites: “the third coating portion has a thickness greater than the thickness of the second coating portion.”
It is not clear how the third coating portion has a same thickness as a thickness of the second sub-portion, as recited in claim 6, when its parent claim requires the third coating portion has a thickness greater than the thickness of the second coating portion.
In order to expedite prosecution, claim 6 is construed as how it might be interpreted by a person of ordinary skill in the art.

Claim 7 recites:  The cover window of claim 5, wherein each of the second sub-portion and the third coating portion has a uniform thickness.
However, claim 5 recites: “the third coating portion has a thickness greater than the thickness of the second coating portion.”
It is not clear how the third coating portion and the second sub-portion has a uniform or the same thickness, as recited in claim 7, when its parent claim requires the third coating portion has a thickness greater than the thickness of the second coating portion.
In order to expedite prosecution, claim 7 is construed as how it might be interpreted by a person of ordinary skill in the art.

Claim 12 recites:  The cover window of claim 11, wherein each of a portion of the auxiliary coating layer adjacent to the second coating portion and the first coating portion disposed between the portion and the first flat portion has a shape inclined from an upper surface of the first flat portion.  Emphasis added.
It is not clear what antecedent element is referred to by “the portion.”  For example, does the term “the portion” refer to “a portion of the auxiliary coating layer adjacent to the second coating portion” or “a first flat portion” or “a first coating portion” or “a second coating portion” etc.?
It is believed that claim 12 should recite: The cover window of claim 11, wherein each of a portion of the auxiliary coating layer adjacent to the second coating portion and the first coating portion disposed between the second coating portion and the first flat portion has a shape inclined from an upper surface of the first flat portion.  Emphasis added.
In order to expedite prosecution, claim 12 is construed as such.

	Claim 13 recites: “The cover window of claim 1, wherein the thickness of the first coating portion is equal to or greater than about 20 micrometers and equal to or less than about 100 micrometers, and the thickness of the second coating portion is equal to or greater than about 1 micrometers and equal to or less than about 20 micrometers.”  Emphasis added.
The term “about” in claim 13 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
It is noted that the specification at paragraph [0053] recites: “About” or “approximately” as used herein is inclusive of the stated value and means within an acceptable range of deviation for the particular value as determined by one of ordinary skill in the art, considering the measurement in question and the error associated with measurement of the particular quantity (i.e., the limitations of the measurement system). For example, “about” can mean within one or more standard deviations, or within ±30%, 20%, 10%, 5% of the stated value.
It is respectfully submitted that paragraph [0053] does not provide a standard for ascertaining the requisite degree, and a person having ordinary skill in the art would not reasonably know the scope of the invention of claim 13 in view of paragraph [0053].
In order to expedite prosecution, the term “about” is construed as how it might be interpreted by a person of ordinary skill in the art.
	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 8-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by You et al. (Us 2020/0150481, “You”).

Regarding claim 1, You anticipates 1. A cover window comprising: a base layer comprising a first flat portion and a first bending portion bent from a first end of the first flat portion (Fig. 3, [0075]; the substrate 110 is a base layer comprising a first flat portion and a first bending portion bent from a first end of the first flat portion); 
and a coating layer comprising a first coating portion disposed on the first flat portion and a second coating portion disposed on the first bending portion and having a thickness less than a thickness of the first coating portion (Fig. 3, [0075]; the coating layer 184 comprises a first coating portion disposed on the first flat portion of the substrate 110 and a second coating portion disposed on the first bending portion of the flexible substrate 110, and the thickness of the second portion of the coating layer 184 is less than the thickness of the first portion of the coating layer 184),
wherein a first end of the second coating portion has a thickness greater than a thickness of a second end of the second coating portion (Fig. 3, [0075], [0077]; a first end of the second coating portion of the coating layer 184 has a thickness greater than a thickness of a second end of the second portion of the coating layer 184, which is in direct contact with an edge of the PCB 188), 
and the first end of the second coating portion is closer to the first coating portion than the second end of the second coating portion is (Fig. 3, [0075]; the first end of the second coating portion of the coating layer 184 is closer to the first coating portion of the coating layer 184 than the second end of the second coating portion of the coating layer 184. Examiner’s note: please see the 112 rejection above for the construction of this claim limitation.).

Regarding claim 2, You anticipates 2. The cover window of claim 1, wherein a thickness of the coating layer increases from the second end of the second coating portion to the first end of the second coating portion (Fig. 3, [0075], [0077]; a thickness of the coating layer 184 increases from the second end of the second portion of the coating layer 184, which is in direct contact with an edge of the PCB 188, to the first end of the second coating portion of the coating layer 184).

Regarding claim 3, You anticipates 3. The cover window of claim 1, wherein the first coating portion comprises a first sub-portion and a second sub-portion parallel to the upper surface of the first flat portion (Fig. 3, [0075], [0077]; the first coating portion of the coating layer 184 comprises a first sub-portion and a second sub-portion parallel to the upper surface of the first flat portion of the substrate 110), 
and the first sub-portion is inclined from the second sub-portion and is closer to the second coating portion than the second sub-portion (Fig. 3, [0075], [0077]; the first sub-portion of the coating layer 184 is inclined or protrudes from the second sub-portion of the coating layer 184 and is closer to the second coating portion of the coating layer 184, near where the coating layer 184 is in direct contact with an edge of the PCB 188, than the second sub-portion of the coating layer 184).

Regarding claim 4, You anticipates 4. The cover window of claim 3, wherein the second sub-portion has a thickness greater than a thickness of the first sub-portion (Fig. 3, [0075], [0077]; the second sub-portion of the coating layer 184 has a thickness greater than a thickness of the first sub-portion of the coating layer 184).

Regarding claim 8, You anticipates 8. The cover window of claim 3, wherein the second sub-portion has an area greater than an area of the first sub-portion in a plan view (Fig. 3, [0075], [0077]; the first and second sub-portions of the coating layer 184 are construed to have respective dimensions such that the second sub-portion of the coating layer 184 has an area greater than the first sub-portion of the coating layer 184).

Regarding claim 9, You anticipates 9. The cover window of claim 1, wherein the base layer further comprises a second flat portion spaced apart from the first flat portion, facing the first flat portion, and having a unitary shape with the first flat portion and the first bending portion (Fig. 3, [0075], [0077]; the substrate 110 further comprises a second flat portion near the PCB 188 which is spaced apart from and faces the first flat portion of the substrate 110, and has a unitary shape with the first flat portion and the first bending portion of the substrate 110), 
and the coating layer further comprises a sub-coating portion having a thickness less than the thickness of the second coating portion and disposed on the second flat portion (Fig. 3, [0075], [0077]; the portion of the coating layer 184 that is in direct contact with a surface of the PCB 188 is a sub-coating portion having a thickness less than the thickness of the second coating portion of the coating layer 184 and is disposed on the second flat portion of the substrate 110).

Regarding claim 10, You anticipates 10. The cover window of claim 9, wherein the first flat portion has an area greater than an area of the second flat portion in a plan view (Fig. 3, [0075], [0077]; the first and second flat portions of the substrate 110 are construed to have respective dimensions such that the first flat portion has an area greater than an area of the second flat portion in a plan view).

Regarding claim 11, You anticipates 11. The cover window of claim 1, further comprising an auxiliary coating layer disposed on the first flat portion, wherein the auxiliary coating layer non-overlaps the second coating portion (Fig. 3, [0058], [0075], [0077]; the cover layer 180 is an auxiliary coating layer disposed on the first flat portion of the substrate 110, wherein the cover layer 180 non-overlaps the second coating portion of the coating layer 184).

Regarding claim 12, You anticipates 12. The cover window of claim 11, wherein each of a portion of the auxiliary coating layer adjacent to the second coating portion and the first coating portion disposed between the second coating portion and the first flat portion has a shape inclined from an upper surface of the first flat portion (Fig. 3, [0058], [0075], [0077]; a portion of the cover layer 180 adjacent to the second coating portion and the first coating portion of the coating layer 184, and is disposed between the second coating portion of the coating layer 184 and the first flat portion of the substrate 110, and the cover layer180 has a shape and is inclined from an upper surface of the first flat portion of the substrate 110.  Examiner’s note: please see the 112 rejection above for the construction of this claim limitation.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over You as applied to claim 3 above, and further in view of Jeong et al. (US 2017/0185212, “Jeong”).

Regarding claim 5, You discloses the claimed invention as applied to claim 3, above.
You does not disclose the limitations of claim 5.
Jeong discloses the base layer further comprises a second bending portion bent from a second end of the first flat portion (Figs. 5, 6A, [0110], [0113]; the first display 615 is on the flat surface 500, the second display 610 is on the left bending surface 510, and the third display 617 is on the right bending surface 520).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed You’s device with Jeong’s bending portions in order to provide a touch processing method that enables an electronic device to process touch events in consideration of a user's intention, as suggested by Jeong at [0010].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention,  to have duplicated You’s coating layer 184 and apply it to Jeong’s second and third displays on the respective left and right bending surfaces, where the coating portion on the bending portion has a thickness greater than the second portion, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Jeong as applied to claim 5 above, and further in view of Kim et al. (US 2019/0074332, “Kim”).
 
Regarding claim 6, You in view of Jeong discloses the claimed invention as applied to claim 5, above.
You does not disclose the limitations of claim 6.
Kim discloses the third coating portion has a same thickness as a thickness of the second sub-portion (Fig. 4, [0091]; the coating layer 115 has a portion over the bending portion of the substrate 110 and another portion of the coating layer over the flat portion of the substrate 110 has a same thickness).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed You’s device, as modified by Jeong, with Kim’s coating layer in order to provide a display device having a new structure which measures a bending degree for every each position in the bending area, as suggested by Kim at [0007].

Regarding claim 7, You in view of Jeong discloses the claimed invention as applied to claim 5, above.
You does not disclose the limitations of claim 7.
Kim discloses wherein each of the second sub-portion and the third coating portion has a uniform thickness (Fig. 4, [0091]; the coating layer 115 has a portion over the bending portion of the substrate 110 and another portion of the coating layer over the flat portion of the substrate 110 has a same or uniform thickness).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed You’s device, as modified by Jeong, with Kim’s coating layer in order to provide a display device having a new structure which measures a bending degree for every each position in the bending area, as suggested by Kim at [0007].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over You as applied to claim 1 above, and further in view of Park et al. (US 2021/0240226, “Park”).

Regarding claim 13, You discloses the claimed invention as applied to claim 1, above.
You discloses the thickness of the first coating portion is greater than the thickness of the second coating portion (Fig. 3, [0075]; the coating layer 184 comprises a first coating portion disposed on the first flat portion of the substrate 110 and a second coating portion disposed on the first bending portion of the flexible substrate 110, wherein the thickness of the first coating portion is greater than the thickness of the second coating portion).
You does not disclose the thickness of the first coating portion is equal to or greater than about 20 micrometers and equal to or less than about 100 micrometers, and the thickness of the second coating portion is equal to or greater than about 1 micrometers and equal to or less than about 20 micrometers (Examiner’s note: please see the 112 rejection above for the construction of this claim limitation.).
Park discloses a thickness of the coating layer is equal to or greater than about 20 micrometers and equal to or less than about 100 micrometers or is equal to or greater than about 1 micrometers and equal to or less than about 20 micrometers ([0096]; The hard coating layer may have a thickness of 5 μm to 50 μm).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed You’s device with Park’s coating layer thicknesses in order to provide a preferred thickness of the coating layer.  When the thickness of the hard coating layer is excessively thick, flexibility or durability against repetitive bending or folding operations of the cover window for a flexible display device may be deteriorated, as suggested by Park at [0096].

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Ochi et al. (US 2019/0189035, “Ochi”).

Regarding claim 18, You discloses 18. A display device comprising: a display module comprising a first flat area comprising a first display area, a bending area bent from the first flat area, and a second flat area comprising a third display area, the second flat area being spaced apart from the first flat area and facing the first flat area (Figs. 1, 3, [0038], [0041], [0047]; the display device 100 is a display module comprising a first flat area at the polarization layer 160, a bending area BA bent from the first flat area, and an image is displayed on the bent portion of the display area DA, as such the flexible display device 100 may include a substantially flat display area DA and a bent display area DA at the PCB 188 which is being spaced apart from the first flat area and facing the first flat area);
a cover window comprising a first cover portion corresponding to the first flat area, a second cover portion corresponding to the bending area, and a third cover portion corresponding to the second flat area (Fig. 3, [0075]; the coating layer 184 is construed as a cover window comprising a first cover portion corresponding to the first flat area, a second cover portion corresponding to the bending area, and a third cover portion corresponding to the second flat area); 
wherein the first cover portion has a thickness greater than a thickness of the second cover portion, and the thickness of the second cover portion is greater than a thickness of the third cover portion (Fig. 3, [0075]; the first cover portion of the coating layer 184 has a thickness greater than a thickness of the second cover portion of the coating layer 184, and the thickness of the second cover portion is greater than a thickness of the third cover portion of the coating layer 184).
	You does not disclose a bending area comprising a second display area, and an adhesive layer disposed between the display module and the cover window.
	Ochi discloses a bending area comprising a second display area (Figs. 9, 11, [0058], [0060]; the display panel 30 includes a display area on the bending portion C and display areas on the flat portions Fa and Fb which are spaced apart and face each other),
and an adhesive layer disposed between the display module and the cover window (Fig. 6, [0047], [0050]; the adhesive layer 26 is disposed between the substrate layer 23 and the coat layer 28).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed You’s device with Ochi’s configuration in order to not to interfere with the bending portion of the organic EL display panel, reducing formation of wrinkles on a bending portion of the organic EL display panel, as suggested by Ochi at [0008].  

	Regarding claim 19, You in view of Ochi discloses the claimed invention as applied to claim 18, above.
You discloses the first cover portion comprises a flat portion and an inclined portion inclined from the flat portion, the inclined portion is disposed between the second cover portion and the flat portion, and the flat portion has a thickness greater than a thickness of the inclined portion (Fig. 3, [0075]; the first cover portion of the coating layer 184 comprises a flat portion and an inclined portion inclined from the flat portion, the inclined portion is disposed between the second cover portion of the coating layer 184 and the flat portion, and the flat portion has a thickness greater than a thickness of the inclined portion).

Regarding claim 20, You in view of Ochi discloses the claimed invention as applied to claim 18, above.
You discloses the first display area has a size greater than a size of the third display area (Figs. 1, 3, [0038], [0041], [0047]; the dimensions of the first display area is greater than the dimensions of the third display area).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847